Citation Nr: 0821417	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  99-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, to include psoriasis.

2.  Entitlement to a disability rating in excess of 10 
percent, for a service-connected scar, right lower leg, prior 
to July 1, 2002.

3.  Entitlement to a compensable evaluation for a service-
connected scar, right lower leg, beginning July 1, 2002.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  The veteran also had periods of service in the Army 
Reserves and National Guard from 1975 to 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for a skin disorder, to include 
psoriasis; and denied the veteran's claim for a compensable 
rating for a scar of the right lower leg.  

In July 1999, the veteran was afforded a hearing at the 
Columbia RO before a Hearing Officer.  A transcript of the 
hearing is of record.

In a November 2000 decision, the Board reopened the service 
connection claim; and remanded both issues for further 
development.  The claim was remanded again in July 2003.  
After the requested development had been completed and the 
case returned to the Board, the claim was denied in a June 
2005 Board decision.  The veteran then brought an appeal to 
the United States Court of Appeals for Veterans Claims (CAVC) 
from that decision.  

In November 2007, the CAVC set aside the portions of the June 
2005 Board decision that denied entitlement to service 
connection for chronic skin disorder, to include psoriasis 
and entitlement to a compensable rating for a scar, right 
lower leg; and remanded the matter to the Board for 
readjudication.  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  Psoriasis was not manifested during active duty service 
and a current psoriasis disorder has not been etiologically 
related to service by competent medical evidence.

3.  Resolving all doubt in favor of the veteran, for the 
period of January 11, 1999 to June 30, 2002, a service-
connected scar, right lower leg, was tender and painful.

4.  For the period beginning July 1, 2002, a service-
connected laceration scar, right lower leg, was not visible 
upon objective examination and did not manifest with any 
symptoms warranting a compensable evaluation. 


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated by active 
duty and is not proximately due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  For the period prior to July 1, 2002, and resolving all 
doubt in favor of the veteran, the criteria for a 10 percent 
disability rating for a service-connected scar, right lower 
leg, have been met.  38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Code 7804 (2002).

3.  For the period beginning July 1, 2002, the criteria for a 
compensable disability rating for a service-connected scar, 
right lower leg, have not been met. 38 U.S.C.A. §§ 5103, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-
7805 (effective prior to and after August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board notes that instant claim was received in January 
1999, prior to the enactment of the VCAA.  Since then, the 
provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO/AMC dated in 
February 2003, December 2003, and October 2004.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified his duties in obtaining information and 
evidence to substantiate his claim.  Ideally, the veteran 
should have been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  However, as the 
claim is being granted in part, the veteran will be afforded 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the February 2003 and 
October 2004 VCAA letters substantially complied with the 
requirements of Vazquez-Flores.  Those letters informed the 
veteran that he should submit medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability; and the effect that worsening has on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
his daily life, the Board does not view the skin disorder at 
issue to be covered by the second requirement of Vazquez-
Flores, and no further analysis in that regard is necessary.  
Also, the February 2003 VCAA letter included a detailed 
discussion of the rating criteria utilized in the present 
case, including the regulatory changes.  The veteran was made 
well aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores. )

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).


Factual Background & Analysis

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

The phrase "in the active military, naval, or air 
service" includes: (1) active duty or a period of active 
duty for training during which a person was disabled or 
died from a disease or injury; and (2) any period of 
inactive duty training during which a person was disabled 
or died from an injury incurred or aggravated in the line 
of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (1998).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In addition, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic condition, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (2007) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (2007) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
Diabetes; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL), multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006); see also 69 Fed. 
Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for bone cancer.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that he is entitled to service 
connection for a skin condition, to include psoriasis.  In 
written statements received in July 2002 and June 2003, and 
in the veteran's January 2003 Written Brief Presentation, it 
was averred that this skin condition is perhaps related to 
exposure to Agent Orange.

A service treatment record dated in December 1968 reveals a 
diagnosis of neurodermatitis- manifested by pruritis of the 
whole body.  Another record, also dated in December 1968, 
shows the veteran complained of generalized pruritis, two 
weeks in duration.  The diagnosis was pruritis.  A medical 
record dated in January 1969, reflects that the veteran had 
reportedly been "itching all over" for the past week.  Upon 
examination no rash was found, but the examiner did note 
unusually dry skin.  A Report of Medical History, completed 
in connection with the physical examination, shows that the 
veteran denied ever having a skin disease.  The veteran 
separated from active duty service in January 1970. 

Army Reserve records show that upon physical examination in 
July 1975, there were no noted skin abnormalities. On the 
accompanying Report of Medical History the veteran again 
denied ever having a skin disease or current use of any 
medications.  A report from a periodic examination in July 
1979 also failed to reveal any skin abnormalities.  Again, 
the veteran denied ever having a skin disease.  The report of 
another periodic examination, this time in February 1983, 
also shows the absence of skin abnormalities on clinical 
review.  The veteran continued to deny the having any skin 
disease on his self-reported Report of Medical History.  
Finally, an Army Reserve medical record dated in March 1983 
reveals that the veteran was seen "for a problem with his 
hands."  He was subsequently referred to the dermatology 
clinic for further evaluation.  No records from the 
dermatology clinic are in the file.  

In November 1985, the veteran completed a Report of Medical 
History form in connection with his enlistment in the 
National Guard.  On this form, he denied knowledge of a past 
or present history of a skin disease.  Throughout the 
veteran's National Guard service, he received treatment from 
private physicians whose treatment records are in the claims 
file.  Of note are the records of Dr. T. that show diagnosis 
and treatment for psoriasis vulgaris beginning in December 
1991.  Additional treatment records from Dr. G., a family 
practitioner, also show diagnoses of psoriasis in March 1996; 
treated by Dr. T.  

Post-service VA medical records reflect treatment for 
psoriasis beginning in 1998.  These records reveal that in 
January 1998, the veteran sought treatment for a rash that 
had appeared the day prior.  It was noted that the veteran 
had psoriasis, and also that he had changed to a new blood 
pressure medication one week prior.  The rash was diagnosed 
as a drug reaction.  A February 1998 clinical entry reflects 
that the veteran had psoriasis and that the disease appeared 
to be rather severe on his legs.  Additional notes from a May 
1998 office visit show the veteran complained of itchy red 
scaly patches on both of his legs, from his ankles to mid-
leg.  In June 1998, the veteran was assessed as having 
psoriasis, currently under treatment.  In October 1998, the 
veteran was assessed as having psoriasis with possible 
onychomycosis.  Additional VA outpatient treatment records 
dated from January 1999 to June 2003 show diagnoses of 
psoriasis, but do not contain opinions or findings relevant 
to the issue of etiology.

In February 1999 the RO received a letter from Dr. T., 
stating that he had treated the veteran since June 1995.  Dr. 
T. also indicated that the veteran had moderately severe 
psoriasis of the trunk, scalp, and extremities, which had 
partially responded to treatment.  

At a July 1999 RO hearing, the veteran testified that his leg 
itched constantly.  He stated that it would appear to 
improve, but then the itching would relapse.  The veteran 
further testified that he did not have psoriasis before 
military service and that he first noticed that he had a skin 
condition about 15 years ago (or about 1984).  He indicated 
that a civilian doctor referred him to a specialist, Dr. T.; 
who provided the diagnosis of psoriasis.  The veteran stated 
that the skin rash was currently on his legs, thighs, and 
knees.  He also expressed the possibility that he contracted 
the disorder during his National Guard service as he 
performed exercises "out in the field" during the two-week 
training.

The veteran was afforded a VA examination in May 2001 to 
determine the nature and etiology of his skin disorder.  The 
examiner indicated review of the claims file.  The veteran 
stated that his symptoms began approximately 15 years ago, 
with an eruption of skin lesions on his lower extremities.  
Following a clinical evaluation, the examiner provided a 
diagnosis of "psoriasis with rather severe skin lesion 
residuals on the lower extremities."  He did not comment on 
the etiology of the disorder.

The veteran next underwent a VA examination in July 2002.  
The examining physician indicated that he had reviewed the 
veteran's claims folder; he also provided a short summary of 
the veteran's pertinent active service medical history.  
Following a clinical evaluation, the clinical diagnosis of 
psoriasis was confirmed; however, the examiner stated that he 
did not believe that the veteran's psoriasis was 
etiologically related to service or the skin problems 
experienced therein.  

The veteran underwent yet another VA examination in January 
2004, in connection with his claim.  The physician indicated 
that the claims folder had been reviewed.  The examiner 
provided a diagnosis of psoriasis, primarily affected the 
veteran's lower legs, and of moderate severity.  The examiner 
then stated that "It is not at least as likely as not that 
the veteran's current psoriasis was initially manifested or 
otherwise originated during the veteran's periods of active 
military service."  The examiner further indicated that he 
found no evidence that the veteran was exposed to Agent 
Orange, stating further that he found no cutaneous residuals 
suggestive of that.  

After a careful review of the evidence in its entirety, the 
Board finds that service connection is not warranted for a 
skin disorder (psoriasis), to include as due to herbicide 
exposure.  The veteran's service personnel records and DD 214 
reveals he did not serve in the Republic of Vietnam during 
the Vietnam era within the meaning of the controlling law and 
regulations.  As such, he is not presumed to have been 
exposed to herbicide agents during service.  38 U.S.C.A. § 
1116(f).  The Board notes further, that psoriasis is not 
listed among the enumerated disorders presumed to be related 
to herbicide exposure.  See 38 C.F.R. §§ 3.307 and 3.309.  As 
such, presumptive service connection for psoriasis under 38 
C.F.R. §§ 3.307 and 3.309 is not possible.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation though.  See 
Combee, supra.  As will be discussed below, however, there is 
no competent medical evidence of record of a nexus between 
the veteran's psoriasis and service, or to any alleged 
herbicide exposure therein.  

As indicated, a successful claim for service connection 
requires three elements (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, the 
evidentiary record contains ample evidence that the veteran 
currently has a chronic skin disorder diagnosed as psoriasis.  
Thus, the first element has been met.  

The record does not, however, show the existence of psoriasis 
during active duty service; or contain competent medical 
evidence or opinions linking the current diagnosis of 
psoriasis to active duty service.  Therefore, the second and 
third required elements have not been met.  In this regard, 
it is noted that service treatment records show no prima 
facie evidence of psoriasis in active duty service, by way of 
clinical treatment or diagnoses rendered.  However, the 
veteran essentially argues that the symptoms of pruritis and 
unusually dry skin noted in service were the initial 
manifestations of psoriasis.  He further maintains that the 
Board errs by not accepting his lay assertions attesting to 
the same.  The Board disagrees.  

While lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination 
as to whether medical evidence is needed to demonstrate that 
a veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that seen in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Grober, 10 Vet. 
App. 488, 494-97 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) specifically stated that lay evidence is competent 
and sufficient in certain instances, including to establish a 
diagnosis of a condition when: (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

That being said, the veteran is certainly competent to report 
on his symptoms of pruritis and dry skin that occurred during 
active service.  However, the Board is of the opinion that 
the veteran's current psoriasis disorder requires medical 
expertise to identify it as the same condition as that seen 
in service; or to identify it as a residual of alleged 
herbicide exposure.  First, the service treatment records 
reveal the veteran had symptoms of pruritis (itching) and dry 
skin on active duty.  There were no rashes or lesions 
observed on his skin, such that either he or a medical 
professional could have readily identified them as psoriatic 
lesions or psoriasis.  According to the veteran's own 
testimony at the 1999 RO hearing and the 2002 VA examination, 
he first noticed his skin condition, specifically the 
eruption of skin lesions on his lower extremities; 15 years 
prior (i.e. circa 1984) and not in active service.  The Board 
finds no basis for concluding that a lay person having no 
medical training or specialized knowledge, would have been 
capable of discerning whether he had psoriasis - solely on 
the basis of having pruritis (itching) and dry skin.  
Pruritis and dry skin, alone, are not "unique and readily 
identifiable features" of psoriasis.  

Second, the pruritis and dry skin were diagnosed in service 
as neurodermatitis, not psoriasis.  Thus, the questions of 
whether such symptoms were manifestations of psoriasis; or 
whether there exists a causal nexus between such symptoms 
and/or the neurodermatitis, and a current diagnosis of 
psoriasis; are medical in nature.  Therefore, in this 
instance, the veteran's statements on the diagnosis and 
etiology of his psoriasis clearly fall within the realm of 
opinions requiring medical expertise.  The veteran has not 
established that he possesses any specialized medical 
expertise, skills, or training to render him qualified to 
make such a diagnosis.  Therefore, competent medical evidence 
is required to substantiate the claim.

As it stands, the record contains no competent medical 
evidence or opinion which establishes that psoriasis 
originally manifested during active duty service; or that 
there exists an etiological link between the current 
psoriasis and active duty service.  Rather, the evidence 
suggests the opposite.  Following VA examinations in July 
2002 and January 2004, a VA examiner opined that the current 
psoriasis is not etiologically related to military service or 
specifically the skin problems experienced therein; the 
veteran's current psoriasis was not initially manifested 
during the veteran's periods of active military service; and 
there was no clinical evidence that the veteran was exposed 
to Agent Orange during service.  

The competent medical evidence, then, clearly shows that the 
veteran's current skin disorder is not related to service or 
alleged herbicide exposure therein.  In addition, as there is 
no objective evidence that the veteran was ever exposed to 
herbicides in service, or stationed in an area in which 
herbicides are known to have been used, the Board finds that 
the veteran's lay contention that his psoriasis is related to 
herbicide exposure, has very little probative value.  Also, 
as such determination is medical in nature, the veteran is 
not considered competent to provide such a nexus opinion.

The Board finds the VA medical examiner's opinions to be 
highly probative evidence weighing against the veteran's 
claim.  The opinions were based upon a review of the entire 
record; the veteran's reported history, and physical 
examinations.  Furthermore, there are no opposing medical 
opinions in the record which support the veteran's claim.  
Although the veteran and his representative strongly disagree 
with the findings of the VA examiner, they have not submitted 
or identified any medical opinions that support their 
contentions.

Finally, it is should be noted that although the record 
reflects a diagnosis of psoriasis during the veteran's 
period of National Guard duty (in 1991), service 
connection on this basis is not warranted.  See 38 U.S.C. 
§§ 101(24), 1131; 38 C.F.R. § 3.6(a) (1998).  The 
legislative intent of these statutory provisions was to 
compensate those serving on inactive training duty only 
for injuries, not diseases.  

The veteran separated from active duty service in 1970 and 
the first manifestations of psoriasis occurred in 1984; some 
14 years after active duty service.  These manifestations are 
too remote in time from service to relate to service absent 
competent (medical) evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  In the absence of medical 
evidence of psoriasis diagnosed during active duty service; 
or of competent medical evidence establishing a causal nexus 
between current psoriasis and active service, the 
preponderance of the evidence is against the claim for 
service connection.  Therefore, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran claims that the severity of his service-connected 
scar, right lower leg, warrants an increase in the currently 
assigned noncompensable rating disability rating.  

The pertinent evidence includes testimony provided at an RO 
hearing in July 1999.  During the hearing, the veteran was 
asked whether his scar was tender or sore.  He responded, 
"It gets kind of tender.  Sometimes I be standing up, you 
know, and my leg gets kind of weak, like tender and sort of 
painful.  It comes and goes."  

The veteran underwent a VA examination in September 2001 for 
evaluation of his scars.  The examination report shows that 
the veteran reported bilateral lower extremity scars.  The 
examiner noted, however, that the veteran was not sure of the 
nature and had no antecedent history of any acute injury.  An 
examination of his calves and shins showed multiple areas of 
hyperpigmented skin, as well as superficial ulcers, which 
appeared healed, with some skin discoloration and chronic 
changes.  A posterior scar on the right lower extremity was 
measured to be approximately 12 cm by 8 cm.  An anterior scar 
on this leg was measured to be approximately 4 cm by 6 cm at 
the distal one-third.  The total area on the posterior scar 
traversed an area from the distal one-third to the proximal 
one-third area of the gastroc, more so laterally than 
medially.  On the left lower extremity, the veteran had an 
area approximately 14 cm by 7 cm, posteriorly and 
posterolaterally along his gastroc and soleus.  The examiner 
diagnosed superficial scars most likely secondary to 
peripheral insufficiency versus psoriasis.       

The veteran underwent a second VA examination on July 1, 
2002.  The examiner indicated review of the claims file.  The 
examiner stated that the veteran indicated there was no prior 
injury to his right lower leg where his service-connected 
scar was located.  Upon physical examination, there 
erythematous scaling in patches, approximately 2 cm in 
diameter on the lower legs, which was confluent.  There was 
prominent scaling on the extensor knees.  In addition, there 
were several 1 cm scars noted on the posterior aspect of the 
right lower leg which were hypo-pigmented, but not elevated 
or depressed.  These scars were non-tender and non-adherent.  

The examiner indicated that, otherwise, he did not see any 
prominent scars.  The examiner diagnosed right lower leg 
scars as described above, but stated that he was not certain 
that this represented the scar which would have resulted in 
the 4 cm laceration sustained in service.  He stated further, 
that he did not find any tender scar(s) on the right lower 
extremity and that the 1 cm scars mentioned were hypo-
pigmented, not elevated or depressed, non-tender, and non-
adherent.  He stated that there was no evidence that they 
were painful on objective demonstration.  

The veteran was evaluated again in January 2004.  The 
examiner indicated review of the claims file-including the 
service medical records showing a 4 cm laceration of the 
veteran's right lower leg.  However, upon questioning, the 
veteran could not recall an injury to his right lower leg, 
nor could he identify any residual scar from it.  The veteran 
did indicate, however, that he had some scars secondary to 
scratching his pruritic rash.  Upon objective examination, 
the examiner stated that there was no scar on the right lower 
leg that could be interpreted as a laceration scar.  There 
was some patchy hypopigmentation, which was "u" shaped 
covering a 6 x 6 cm area, across the right tibia tubercle.  
There was also some patchy hypopigmentation on the posterior 
right lower leg presumably from a prior rash that covered a 9 
x 16 cm area.  Neither of these areas was tender or inherent.  
The skin was smooth and there was not evidence of any 
instability.  These scars were not depressed or elevated.  
They were superficial and not deep.  There was not evidence 
of inflammation, edema, or keloid formation.  There also was 
no induration or inflexibility and they did not cause 
limitation of motion or other limitation of function.  The 
examiner concluded that he found no evidence of a service-
connected right lower leg laceration scar.  Notably, he also 
stated that the veteran had psoriasis of moderate severity, 
primarily affecting his bilateral lower legs.

The veteran's scar, right lower leg, is currently evaluated 
as noncompensably (0 percent) disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  The Board notes that the 
rating criteria for scars were changed, effective August 30, 
2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002).  In 
keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).  If the pre-amended criteria are more favorable, 
then VA can apply them, but only through the period up to the 
effective date of the revision.  Thus, the Board considers 
various criteria promulgated during the appeal period, 
bearing in mind that it may apply those most favorable to the 
veteran up to the date of any revision.

To warrant a compensable evaluation under the old criteria, 
the evidence needed to show that the scar involved the head, 
face or neck and was moderately disfiguring (Diagnostic Code 
7800); exceeded 6 inches or 1 square foot (Diagnostic Codes 
7801- 7802); or that it was superficial, poorly nourished, or 
characterized by repeated ulceration (Diagnostic Code 7803); 
or that it was superficial, tender and painful on objective 
demonstration (Diagnostic Code 7804); or that it caused some 
limitation of the function of the part affected (Diagnostic 
Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (effective prior to August 30, 2002).  

To warrant a compensable evaluation under the revised 
criteria, the evidence needed to show that the scar involved 
the head, face or neck and had at least one character of 
disfigurement (Diagnostic Code 7800); was deep or caused 
limited motion and exceeded 6 inches (Diagnostic Code 7801); 
or was superficial and was at least 144 square inches or 
greater (Diagnostic Code 7802); or that it was superficial 
and unstable (Diagnostic Code 7803); or that it was 
superficial, and painful on demonstration (Diagnostic Code 
7804); or that it caused some limitation of the function of 
the part affected (Diagnostic Code 7805).  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800- 7805 (effective August 30, 
2002).   

Based upon the evidence of record, the Board finds that for 
the period prior to July 1, 2002, a compensable rating of 10 
percent may be assigned, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective prior to August 30, 2002).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  This 
compensable rating is based on the veteran's testimony that 
his service-connected scar, right lower leg was tender and 
painful.  While these manifestations were not noted upon 
objective examination; the Board has accepted the veteran's 
lay testimony at the 1999 hearing, during which he indicated 
that his scar was tender and caused pain in his leg when 
standing.  The Board points out that this decision to grant a 
compensable rating is more than generous, as the hearing 
transcript suggests that the veteran may have been describing 
symptoms attributable to his non- service-connected 
psoriasis; as opposed to the service-connected scar.  
However, as the transcript testimony is open to 
interpretation, so to speak; the Board has resolved all doubt 
in favor of the veteran.  

The Board has considered the applicability of other 
diagnostic codes for rating the service-connected scar for 
the period prior to July 1, 2002; however, there are none 
applicable which would warrant higher evaluations.  In this 
regard, there is no objective or subjective evidence that the 
service-connected scar was located on his head, face or neck, 
so Diagnostic Code 7800 is not applicable.  Also, it did not 
exceed 12 square inches (Diagnostic Code 7801); or cause any 
limited function of the veteran's right leg (Diagnostic Code 
7805).  

For the period beginning July 1, 2002; however, the Board 
finds that the veteran's service- connected scar does not 
more closely approximate the criteria associated with a 
compensable rating under Diagnostic Codes 7800 through 7805; 
under the former or the revised criteria.  In this regard, it 
is noted that the July 2002 and January 2004 VA examinations 
show no objective evidence of a scar located on the veteran's 
right lower leg, nor any active residual manifestations that 
were clinically attributable to a scar from the laceration 
injury.  The Board also finds it significant that the veteran 
reported to examiners in 2002 and 2004 that there had been no 
prior injury to his right lower leg where his service-
connected scar was supposed to have been located; and he was 
also unable to identify any residual scar from such injury at 
the most recent examination in 2004.

Consequently, there is no current objective (or subjective) 
evidence of a right lower leg laceration scar that exceeds 6 
inches or 1 square foot; was poorly nourished, or 
characterized by repeated ulceration; tender and painful on 
objective demonstration; or that causes some limitation of 
the function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (effective prior to August 30, 
2002).  There also is no current objective (or subjective) 
evidence of a right lower leg laceration scar that is deep or 
causing limited motion; measured an area 144 square inches or 
greater; unstable; painful; or that caused limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).  

The Board must conclude, therefore, that the veteran's 
service-connected right lower leg scar is currently 
asymptomatic.  Therefore, compensable disability evaluations 
are not warranted under any of the applicable diagnostic 
codes.  A noncompensable evaluation adequately reflects the 
degree of impairment of the service-connected lower right leg 
scar for the period from July 1, 2002, under both the earlier 
and revised schedular criteria. 


ORDER

Service connection for a chronic skin disorder, to include 
psoriasis, is denied.

For the period prior to July 1, 2002, a 10 percent disability 
rating for a service-connected scar, right lower leg, is 
granted, subject to the award of monetary benefits.

For the period beginning July 1, 2002, a compensable 
disability evaluation for a service-connected scar, right 
lower leg, is denied.



____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


